Order so far as appealed from modified and as modified affirmed, with ten dollars costs and disbursements to the appellant. Per Curiam Opinion: Procedural requirements are made to assist in judicial inquiries for the truth and not to offer obstacles to a party’s opponent or to confuse the issues. The absence of verification does not relieve counsel from the professional obligation of complying with the spirit as well as with the letter of our practice and procedure. A litigation is not a game to be won by confusing and embarrassing but is a serious proceeding for the righteous determination of controversies in which counsel for all parties co-operate. Counsel should bear this in mind and comply with the statutes and rules with full appreciation of their duties as officers of the court. All concur. (The portion of the order appealed from denies part of defendant’s motion for a bill of particulars in a negligence action.) Present — Sears, P. J., Bdgcomb, Lewis, Cunningham and Taylor, JJ.